*259ON MOTION FOE EEHE^EING.
R ombauee, P. J.
The motion for rehearing in this case is based on the sole proposition' that the decision of the court is in conflict with section 6709 of the Revised Statutes of 1889, as to the meaning of the words, just - credits. The cases of McWilliams v. Allan, 45 Mo. 573, and Schulenburg v. Robison, 5 Mo. App. 561, are cited in support of this proposition. As the liens in those cases were adjudged to be invalid, it is difficult to see how they can bé controlling decisions for the purpose of establishing the validity of the lien in any case.
just credits, as that term is used in the statute, when applied to the lien of a subcontractor, credits are meant, to which the contractor is entitled in his account with the subcontractor. The contractor is the party primarily liable and not the building. Wibbing v. Powers, 25 Mo. 599; Ashburn v. Ayers, 28 Mo. 75; Wescott v. Bridwell, 40 Mo. 146. The contractor is a. necessary party, and the proceeding against him is-in personam and not in rem. He may avail himself, although the suit be a lien suit, of all credits, offsets and counterclaims, which he has against the subcontractor, and, if he succeeds in establishing them, the-owner will gfct the benefit, because the judgment against the property can never exceed the judgment against the-contractor. Thus it was held in Wescott v. Bridwell, supra, that, although the action be upon a lien, the-contractor defending can obtain an affirmative judgment on an independent set-off, if such set-off exceed, the lien claim, and that, in such event, there can be no-judgment of lien against the owner. The owner cannot, avail himself personally of any offsets or counterclaims,, which the contractor' may have against the subcontractor, nor which the owner may have against the subcontractor, because no personal judgment is sought against the owner by the subcontractor. Phillips on *260Mech. Liens, sec. 423. An offset and counterclaim, however, are essentially different from payment. Where the contractor has paid the subcontractor in whole or in part for the work and material, for which the subcontractor seeks to enforce a lien, the owner can always show this in reduction of the lien claim, where the omission of the credit is unintentional, and, for the purpose of defeating the lien, if the omission of the credit is intentional, and he may do so regardless of whether the contractor defends or not.' The case at bar belongs to this latter class. The plaintiff subcontractors did work for the defendant contractor on a number of buildings, and were paid from time to time on general account, partly in money, and partly in offsets which the contractor had against them. The payments thus made, the plaintiffs had a right to apply to the other accounts, until those accounts were fully paid, but, after they were fully paid, the law applied them to this account, because there was nothing else to which to apply them. More than this, the parties met, went over all their accounts, and settled them, and, upon .such settlement, ascertained and determined that the balance due from the defendant contractor to the plaintiffs on all accounts ^ including the claim sued upon, was less than the claim for which a lien was hied and is sought to be enforced in this proceeding, and the plaintiffs were warned that they must give credit for this excess, as it was necessarily a credit on this account. All this .appeared by the plaintiffs’ own evidence, —in fact the defendant owner introduced no evidence but rested there ; and, if this case does not present a just credit intentionally omitted, it is difficult to conceive a case that will.
The motion for rehearing is overruled.
All the judges concur.